Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant arguments on pages 42-46 of applicant argument form are the basis for the examiner allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an email from the attorney.

24.	(currently amended) The method as claimed in claim 1

44.	(currently amended) The robotic  system as claimed in claim 27 
moving the one or more end effectors towards the triangle-shaped marker until at least one side of the triangle-shaped marker has a preferred length; 
rotating the one or more end effectors until a bottom vertex of the triangle-shaped marker is disposed in a bottom position of the real-time image of the target object; 
shifting the one or more end effectors along an X-axis or y-axis of the real-time image of the target object until a center of the triangle-shaped marker is in a center position of the real-time image of the target object; and
adjusting a slope of the one or more end effectors until each angle of the triangle-shaped marker are at least one of equal to approximately 60 degrees or equal to a predetermined maximum difference between the angles that is smaller than their difference prior to initiating the adjustment of the position of the one or more end effectors, wherein achieving at least one of the two conditions mentioned above, indicates that the one or more end effectors reached the optimal standard position. 

45.	(currently amended) The robotic  system as claimed in claim 27 
Calibrating each image capturing device associated with the one or more end effectors using the chessboard-shaped marker, wherein the calibration comprises estimating at least one of focus length, principal point and distortion coefficients of each image capturing device with respect to the chessboard-shaped marker; 
identifying in real-time images of the target object and image co-ordinates of corners of square slots in the chessboard-shaped marker; 
assigning real-world coordinates to each internal corner among the corners of the square slots in the real-time image based on the image co-ordinates; and
determining position of the one or more end effectors based on the calibration, image co-ordinates and the real-time co-ordinates with respect to the chessboard-shaped marker, wherein the steps of calibrating, identifying, assigning and determining are repeated until the position of the one or more end effectors is equal to the optimal standard position. 

47.	(currently amended) The robotic  system as claimed in claim 27 
receiving real-time images of a target object from at least one image capturing device associated with one or more manipulating devices;
determining shape of the target object and longest and shortest sides of the target object, wherein sides of the target object are determined as longest and shortest with reference to length of each side of the target object;
determining geometric center of the target object based on the shape of the target object and, the longest and the shortest sides of the target object; and
projecting an equilateral triangle on the target object, wherein 
each side of the equilateral triangle is equal to half of the shortest side of the target object;
the equilateral triangle is oriented along the longest side of the target object; and
geometric center of the equilateral triangle is coinciding with the geometric center of the target object; and
placing the virtual markers at each vertex of the equilateral triangle.

48.	(currently amended) The robotic  system as claimed in claim 27 
retrieving one or more predetermined values corresponding to predetermined positions of the target object from a remote storage associated with the robotic  system;
receiving real-time images of the target object from at least one image capturing device associated with one or more manipulating devices;
generating special points within boundaries of the target object using the real-time images;
determining an estimated value for combination of visual features in neighborhood of each special point, wherein the visual features comprises at least one of histograms of gradients, spatial color distributions and texture features;
comparing each estimated value with each of the one or more predetermined values to identify respective proximal match; and
placing the virtual markers at each position on the target object corresponding to each proximal match. 

50.	(currently amended) The robotic  system as claimed in claim 27 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664                                                 


/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664